UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (Rule 14c-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ¨ Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement HANDY & HARMAN LTD. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents Handy & Harman Ltd. 1133 Westchester Avenue, Suite N222 White Plains, New York 10604 Dear Handy & Harman Ltd. Stockholders: Please be advised that on January 21, 2015, the potential issuance of shares of our Common Stock, $.01 par value (the “Common Stock”) to SPH Group Holdings LLC (“SPHG Holdings”), the holder of approximately 66.2% of our Common Stock, was approved by the written consent of SPHG Holdings, the holder of a majority of our issued and outstanding Common Stock. If consummated, SPHG Holdings will transfer the shares that it holds in JPS Industries, Inc. in exchange for shares of our Common Stock. If the issuance occurs in full, our outstanding shares of Common Stock will increase by approximately 8.0% and the percentage ownership of SPHG Holdings in our Company will increase by approximately 2.5% to approximately 68.7%. For more information concerning the issuance, please see the attached Notice and the accompanying Information Statement. By order of the Board of Directors, /s/ Warren G. Lichtenstein WARREN G. LICHTENSTEIN Chairman of the Board Neither the U.S. Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the potential issuance, passed upon the merits or fairness of the potential issuance or passed upon the adequacy or accuracy of the disclosures in this letter to stockholders or the accompanying Notice and Information Statement. Any representation to the contrary is a criminal offense. Table of Contents NOTICE OF ACTION TAKEN PURSUANT TO WRITTEN CONSENT OF STOCKHOLDERS HANDY & HARMAN LTD. 1133 Westchester Avenue, Suite N222 White Plains, New York 10604 DATE FIRST MAILED TO STOCKHOLDERS: February 10, 2015 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. To the Stockholders of Handy & Harman Ltd.: This Notice and the accompanying Information Statement are being furnished to the stockholders of Handy & Harman Ltd., a company incorporated in Delaware (“we,” “us,” “our,” “HNH,” or the “Company”), to advise our stockholders of the potential issuance (the “Issuance”) of our shares of common stock, $.01 par value (the “Common Stock”) to SPH Group Holdings LLC (“SPHG Holdings”), the holder of approximately 66.2% of our Common Stock and an entity affiliated with certain of our directors and officers. The Issuance relates to a tender offer (the “Offer”) commenced by HNH Group Acquisition LLC (the “Purchaser”), a wholly owned subsidiary of Handy & Harman Group Ltd., a wholly owned subsidiary of us, for up to 10,028,724 shares or approximately 96.5% of the outstanding shares of common stock, par value $0.01 per share (together with the associated preferred share purchase rights, the “JPS Shares”) of JPS Industries, Inc., a corporation organized under the laws of Delaware (“JPS”). The Issuance will be made if (i) the Offer is consummated and (ii) SPHG Holdings elects to tender JPS Shares that it owns (the “Steel JPS Shares”) in the Offer. Consummation of the Offer is not contingent upon the Issuance. In connection with the Offer, the Purchaser has delivered to the stockholders of JPS an Offer to Purchase (the “Offer to Purchase”) dated January 26, 2015 in accordance with Regulation 14E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Pursuant to the Offer to Purchase, the Purchaser will offer $10.00 in cash for each JPS Share other than the Steel JPS Shares. In lieu of cash, the Purchaser will pay for the Steel JPS Shares through the Issuance. The Issuance relates to 863,946 shares of Common Stock. The number of shares of our Common Stock to be issued to SPHG Holdings in the Offer was determined by reference to the ten days’ trailing volume weighted average price for shares of our Common Stock ($46.549), and such number of shares of our Common Stock was announced on February 5, 2015. The closing price of our Common Stock on the trading date before the commencement of the Offer as reported by the NASDAQ Capital Market was $44.53 per share. SPHG Holdings currently owns 4,021,580 shares of JPS. If SPHG tenders all of its Steel JPS Shares in the Offer, we will issue 863,946 shares of Common Stock to SPHG Holdings and the percentage ownership of SPHG Holdings in our Common Stock will increase by approximately 2.5% to approximately 68.7%. The Issuance and the related transactions have been approved by our Audit Committee, consisting solely of independent directors and our board of directors approved the Offer, the Issuance and the related transactions. Because of the stockholder approval requirements of the NASDAQ Stock Market, the Issuance also had to be approved by our stockholders. The Issuance has been approved by the written consent of SPHG Holdings, the holder of a majority of our issued and outstanding common stock. We urge you to read the entire Information Statement included with this Notice carefully for a more complete description of these matters. Pursuant to Rule 14c−2 under the Exchange Act, the Issuance can be made no sooner than 20 calendar days after the definitive form of the accompanying Information Statement is first mailed to the Company’s stockholders. Since the definitive form of the accompanying Information Statement is first being mailed to our stockholders on February 10, 2015, the Issuance of our Common Stock to SPHG Holdings may be made on or after March 2, 2015. The Issuance is also conditioned upon the closing of the Offer and SPHG Holdings electing to tender its Steel JPS Shares in the Offer. As the matter set forth in this Notice and accompanying Information Statement has been duly authorized and approved by the written consent of the holders of a majority of the voting power of the Company’s issued and outstanding voting securities, your vote or consent is not requested or required to approve the Issuance. The accompanying Information Statement is provided solely for your information and we are not, by sending this Information Statement, asking any of our stockholders to vote. By order of the Board of Directors, /s/ Warren G. Lichtenstein WARREN G. LICHTENSTEIN Chairman of the Board White Plains, New York February 6, 2015 Neither the U.S. Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the potential issuance, passed upon the merits or fairness of the potential issuance or passed upon the adequacy or accuracy of the disclosures in this Notice or the accompanying Information Statement. Any representation to the contrary is a criminal offense. Table of Contents TABLE OF CONTENTS ABOUT THIS INFORMATION STATEMENT 2 General 2 Approval of the Issuance by Our Audit Committee and Our Board of Directors 2 Requirement to Obtain Stockholder Approval 2 The Action by Written Consent 3 No Voting Required 3 Impact of the Issuance on our Stockholders 3 Notice Pursuant to Section 228 3 Dissenters’ Rights of Appraisal 3 GENERAL 4 The Parties 4 Corporate Actions 4 THE OFFER TO PURCHASE 5 Explanatory Note Regarding the Offer to Purchase 5 Consideration 5 Effect of the Offer 5 Expiration 5 Conditions to the Offer 6 Termination; Extension; Amendment 7 Procedures for Tendering and Withdrawing 7 Affiliated Parties and Related Party Transactions 7 SELECTED FINANCIAL DATA 8 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 9 DESCRIPTION OF THE COMPANY’S CAPITAL STOCK 9 General 9 Common Stock 9 Other Terms 10 STOCK OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT 11 DELIVERY OF INFORMATION STATEMENT 13 COST OF THIS INFORMATION STATEMENT 13 FORWARD−LOOKING STATEMENTS 13 WHERE YOU CAN FIND MORE INFORMATION 13 ANNEXES Annex A: Handy & Harman Ltd.’s Consolidated Annual Financial Statements Annex B: Handy & Harman Ltd.’s Unaudited Consolidated Interim Financial Statements Annex C: Handy & Harman Ltd.’s Unaudited Pro Forma Condensed Consolidated Financial Information Annex D: Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Table of Contents HANDY & HARMAN LTD. 1133 Westchester Avenue, Suite N222 White Plains, New York 10604 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. ABOUT THIS INFORMATION STATEMENT General This Information Statement is being furnished by Handy & Harman Ltd., a Delaware corporation (“we,” “us,” “our,” “HNH” or the “Company”), to advise our stockholders of the potential issuance (the “Issuance”) of our shares of common stock, $.01 par value (the “Common Stock”) to SPH Group Holdings LLC (“SPHG Holdings”), the holder of approximately 66.2% of our Common Stock and an entity affiliated with certain of our directors and officers. The Issuance relates to a tender offer (the “Offer”) commenced by HNH Group Acquisition LLC (the “Purchaser”), a wholly owned subsidiary of Handy & Harman Group Ltd., a wholly owned subsidiary of us, for up to 10,028,724 shares or approximately 96.5% of the outstanding shares of common stock, par value $0.01 per share (together with the associated preferred share purchase rights, the “JPS Shares”) of JPS Industries, Inc., a corporation organized under the laws of Delaware (“JPS”). The Issuance will be made if (i) the Offer is consummated and (ii) SPHG Holdings elects to tender JPS Shares that it owns (the “Steel JPS Shares”) in the Offer. Consummation of the Offer is not contingent upon the Issuance. In connection with the Offer, the Purchaser has delivered to the stockholders of JPS an Offer to Purchase (the “Offer to Purchase”) dated January 26, 2015 in accordance with Regulation 14E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Pursuant to the Offer to Purchase, the Purchaser will offer $10.00 in cash for each JPS Share other than the JPS Shares held by SPHG Holdings. In lieu of cash, the Purchaser will pay for the Steel JPS Shares through the Issuance. The Issuance relates to 863,946 shares of Common Stock. The number of shares of our Common Stock to be issued to SPHG Holdings in the Offer was determined by reference to the ten days’ trailing volume weighted average price for shares of our Common Stock ($46.549), and such number of shares of our Common Stock was announced on February 5, 2015. The closing price of our Common Stock on the trading date before the commencement of the Offer as reported by the NASDAQ Capital Market was $44.53 per share. SPHG Holdings currently owns 4,021,580 shares of JPS. If SPHG tenders all of its Steel JPS Shares in the Offer, we will issue 863,946 shares of Common Stock to SPHG Holdings and the percentage ownership of SPHG Holdings in our Common Stock will increase by approximately 2.5% to approximately 68.7%. This Information Statement is first being mailed on or about February 10, 2015 to stockholders of record of the Company as of February 4, 2015 (the “Record Date”), and is being delivered to inform you of the corporate action described herein before it takes effect in accordance with Rule 14c−2 of the Exchange Act. As the Issuance is contingent upon the closing of the Offer and SPHG Holdings agreeing to tender in the Offer, you are urged to review this Information Statement for a more complete description of the Offer to Purchase. In addition the Issuance will not become effective until at least March 2, 2015, which is more than 20 calendar days following the date on which this Information Statement was first sent to our stockholders. Our principal executive offices are located at 1133 Westchester Avenue, Suite N222, White Plains, New York, 10604 and our main telephone number is (914) 461-1300. Approval of the Issuance by Our Audit Committee and Our Board of Directors On January 20, 2015 our Audit Committee, consisting solely of independent directors, approved the Issuance and the related transactions and also on January 20, 2015 our Board approved the Offer, the Issuance and the related transactions. Requirement to Obtain Stockholder Approval We are subject to the NASDAQ Stock Market Listing Rules because our Common Stock is currently listed on the NASDAQ Capital Market. As described in the next paragraph, the Issuance required stockholder approval under the NASDAQ Stock Market Listing Rules because we will be issuing Common Stock to an affiliate of ours in exchange for shares such affiliate owns in an entity that the affiliate has a greater than 5% interest in. Pursuant to NASDAQ Stock Market Listing Rule 5635(a)(2), when a NASDAQ−listed company proposes to issue securities in connection with the acquisition of the stock or assets of another company, stockholder approval is required if a substantial stockholder of such company has a 5% or greater interest, directly or indirectly, in such company or the assets to be acquired or in the consideration to be paid in the transaction or series of related transactions and the present or potential issuance of common stock could result in an increase in outstanding shares of common stock or voting power of 5% or more. NASDAQ Stock Market Listing Rule 5635(e)(3) defines a substantial stockholder as the holder of an interest of 5% or more of either the number of shares of common stock or the voting power outstanding of a NASDAQ−listed company. Because SPHG Holdings currently owns approximately 66.2% of our outstanding Common Stock, SPHG Holdings is considered a substantial stockholder of the Company under NASDAQ Stock Market Listing Rule 5635(e)(3). In addition, SPHG Holdings owns approximately 4,021,580 Steel JPS Shares, or approximately 38.7% of the outstanding JPS Shares and the Issuance will be made in connection with the exchange of the Steel JPS Shares for our Common Stock. If the Issuance is consummated in full, our outstanding shares of Common Stock will increase by approximately 8.0% and the percentage ownership of SPHG Holdings in our Company will increase by approximately 2.5%. 2 Table of Contents The Action by Written Consent In order to consummate the Issuance, pursuant to the Delaware General Corporation Law (the “DGCL”), the Company had to obtain the approval of a majority of the outstanding Common Stock of the Company present in person or represented by proxy and entitled to vote on the matter. Abstentions and broker non-votes count against the action. On January 21, 2015, SPHG Holdings, the holder of a majority of our outstanding shares of Common Stock, approved the Issuance by written consent. The Written Consent will become effective 20 calendar days after this Information Statement is first sent or given to our stockholders. No Voting Required We are not seeking a vote, authorizations, or proxies from you. Our amended and restated certificate of incorporation, amended and restated bylaws, as amended, and Section 228 (“Section 228”) of the DGCL provide that stockholders may take action without a meeting of the stockholders and without prior notice if a consent in writing, setting forth the action so taken, is signed by the holders of the outstanding voting shares holding not less than the minimum number of votes that would be necessary to approve such action at a stockholders meeting. The approval by at least a majority of the outstanding voting power of our Common Stock is required to approve the Issuance. Impact of the Issuance on our Stockholders As of December 31, 2014, we had 10,779,451 shares of Common Stock issued and outstanding and entitled to vote on the Issuance, of which SPHG Holdings owns 7,131,185 shares, or approximately 66.2% of our outstanding shares. SPHG Holdings also directly owns 4,021,580 Steel JPS Shares. As the ten days’ trailing volume weighted average exercise price for shares of our Common Stock was $46.549, then based on an Offer Price of $10.00 per share for each Steel JPS Share, our issued and outstanding shares will increase by 863,946 shares of Common Stock or approximately 8.0% to 11,643,397 shares of Common Stock and SPHG Holdings will own 7,995,131 shares of our Common Stock or approximately 68.7% as opposed to the current approximate of 66.2%. Notice Pursuant to Section 228 Pursuant to Section 228, we are required to provide prompt notice of the taking of a corporate action by written consent to our stockholders who have not consented in writing to such action. This Information Statement serves as the notice required by Section 228. Dissenters’ Rights of Appraisal The DGCL does not provide dissenters’ rights of appraisal to our stockholders in connection with the matters approved by the Written Consent. 3 Table of Contents GENERAL This Information Statement is being delivered in connection with the potential Issuance by the Company of our Common Stock to SPHG Holdings, the holder of approximately 66.2% of our outstanding Common Stock. The Issuance is being made in connection with the Offer but consummation of the Offer is not contingent upon the Issuance. Because of the stockholder approval requirements of the NASDAQ Stock Market, the Issuance requires stockholder approval. The Issuance and the related transactions have been approved by our Audit Committee which consists solely of independent directors and our Board of Directors has approved the Offer, the Issuance and the related transactions. In addition, the Issuance has been approved by the holder of a majority of our outstanding shares of Common Stock. Accordingly, your vote or consent is not requested or required to approve the Issuance. The Parties Our Company. We are a Delaware corporation with our principal executive offices located at 1133 Westchester Avenue, Suite N222, White Plains, New York 10604. HNH is a diversified manufacturer of engineered niche industrial products with leading market positions in many of the markets it serves. Through our wholly owned operating subsidiaries, HNH focuses on high margin products and innovative technology and serves customers across a wide range of end markets. HNH sells its products and services through direct sales forces, distributors and manufacturer’s representatives. HNH is subject to the informational requirements of the Exchange Act and in accordance therewith files reports and other information with the Securities Exchange Commission (the “SEC”) relating to its business, financial condition and other matters. JPS. According to its website, JPS is a major U.S. manufacturer of mechanically formed glass and aramid substrate materials for specialty applications in a wide expanse of markets requiring highly engineered components. JPS’s products are used in a wide range of applications including: printed electronic circuit boards, advanced composite materials, civilian and military aerospace components, filtration and insulation products, specialty commercial construction substrates, medical, automotive and industrial components, and soft body armor for civilian and military applications. JPS’s common stock is quoted on the OTC Markets under the symbol “JPST”. JPS does not file periodic reports such as Forms 10-Q and 10-K with the Commission as it ceased to be a reporting company under applicable securities laws in 2004 when it terminated its registration under the Securities Act of 1933, as amended (the “Securities Act”). Steel Holdings. Steel Partners Holdings L.P. (“Steel Holdings”) is a global diversified holding company that engages or has interests in a variety of operating businesses through its subsidiary companies. SPHG Holdings. The principal business of SPHG Holdings is holding securities for the account of Steel Holdings. Purchaser. The Purchaser is a Delaware limited liability company and, to date, has engaged in no activities other than those incident to its formation and the commencement of the Offer. The Purchaser is a wholly owned subsidiary of Handy & Harman Group Ltd., which is a wholly owned subsidiary of HNH. Corporate Actions The JPS Offer. The Purchaser has offered to purchase up to 96.5% of the outstanding JPS Shares at a purchase price of $10.00 per share. The consideration for all JPS Shares, other than the Steel JPS Shares, is cash. Each of the Steel JPS Shares will be exchanged for the number of shares of Common Stock which was determined by reference to the ten days’ trading volume weighted average price for our Common Stock for the period commencing January 27, 2015 through February 5, 2015. If the Issuance is consummated in full, we will issue 863,946 shares of Common Stock to SPHG Holdings. Audit Committee and Board Approval. After consideration and review of the merits of the Offer, our Audit Committee, consisting solely of independent directors, approved the Issuance and the related transactions and our Board approved the Offer, the Issuance and the transactions contemplated thereby. Requirement to Obtain Stockholder Approval. We are subject to the NASDAQ Stock Market Listing Rules because our Common Stock is currently listed on the NASDAQ Capital Market. As described in the next paragraph, the Issuance requires stockholder approval under the NASDAQ Stock Market Listing Rules because we will be issuing Common Stock to an affiliate of ours in exchange for shares such affiliate owns in an entity that the affiliate has a greater than 5% interest in. Pursuant to NASDAQ Stock Market Listing Rule 5635(a)(2), when a NASDAQ−listed company proposes to issue securities in connection with the acquisition of the stock or assets of another company, stockholder approval is required if a substantial stockholder of such company has a 5% or greater interest, directly or indirectly, in such company or the assets to be acquired or in the consideration to be paid in the transaction or series of related transactions and the present or potential issuance of common stock could result in an increase in outstanding shares of common stock or voting power of 5% or more. NASDAQ Stock Market Listing Rule 5635(e)(3) defines a substantial stockholder as the holder of an interest of 5% or more of either the number of shares of common stock or the voting power outstanding of a NASDAQ−listed company. Because SPHG Holdings currently owns approximately 66.2% of our outstanding Common Stock, SPHG Holdings is considered a substantial stockholder of the Company under NASDAQ Stock Market Listing Rule 5635(e)(3). In addition, SPHG Holdings owns approximately 4,021,580 Steel JPS Shares, or approximately 38.7% of the outstanding JPS Shares and the Issuance will be made in connection with the exchange of the Steel JPS Shares for our Common Stock. If the Issuance is consummated in full, our outstanding shares of Common Stock will increase by approximately 8.0% and the percentage ownership of SPHG Holdings in our Company will increase by approximately 2.5%. 4 Table of Contents Approval by Written Consent. On January 21, 2015, SPHG Holdings, the beneficial owner of approximately 66.2% of the outstanding shares of our Common Stock, executed the Written Consent in lieu of a meeting approving the Issuance. As a result, no further approval of our stockholders is required to approve the Issuance. No Fairness Opinion or Separate Vote by Our Unaffiliated Stockholders. In connection with the Issuance, our Board did not receive a report, opinion or appraisal from an outside party as to the value of our Common Stock or seek the approval of a vote by a majority of the shares of our Common Stock held by our unaffiliated stockholders. The Issuance and the related transactions were approved by our Audit Committee, which consists solely of independent directors, and our Board of Directors approved the Offer, the Issuance and the related transactions. In addition, our Board as well as our Audit Committee believes that linking the value of our Common Stock to a ten days’ trailing weighted average price provides sufficient procedural safeguards. The Board believes that there is sufficient liquidity in the trading volume of the Common Stock to enable the trading price of the Common Stock to provide sufficient indicia of the value of the Common Stock. The Board also believes that by tying the value to a ten day weighted average, as opposed to a one day trading price, ensures that the value of our Common Stock in the Issuance will not be subject to a random one-day price change in the trading price of our Common Stock. Dilutive Effect. Our stockholders will incur dilution of their percentage of stock ownership in HNH if and when the Issuance is consummated and no dilution if HNH does not tender its Steel JPS Shares in the Offer. This means that our current stockholders will own a smaller percentage interest in HNH as a result of the Issuance. Based on a ten days’ volume weighted average price of our Common Stock of $46.549, the incremental impact that the Issuance will have upon the number of shares of our Common Stock outstanding (assuming no additional Issuances of shares of our Common Stock) is as follows: Number of Shares Outstanding Prior to Issuance Shares Issued Number of Shares Outstanding After issuance Following the Issuance, SPHG Holdings will own approximately 68.7% of our outstanding Common Stock, an increase of approximately 2.5% from its current ownership of approximately 66.2%. THE OFFER TO PURCHASE Explanatory Note Regarding the Offer to Purchase Since the Issuance will be made in connection with the closing of the Offer to Purchase, we have included the below description of the Offer to Purchase to provide you with information regarding the material terms of the Offer. While the closing conditions of the Offer include mailing this Information Statement in accordance with Section 228 and Rule 14c-2 of the Exchange Act, consummation of the Offer is not contingent on the Issuance. Hence, the Purchaser may, at its discretion, proceed with the Offer even if SPHG Holdings does not elect to tender its JPS Steel Shares in the Offer. Consideration Pursuant to the terms of the Offer to Purchase, we will offer $10.00 in cash for each JPS Share other than the JPS Shares held by SPHG Holdings. In lieu of cash, in the Offer to Purchase we will pay for the Steel JPS Shares through the Issuance. The number of shares of our Common Stock to be issued to SPHG Holdings was determined by reference to the ten days’ trailing volume weighted average price for shares of HNH Stock commencing January 27, 2015 through February 5, 2015. If the Issuance is consummated in full, we will issue 863,946 shares of Common Stock to SPHG Holdings. Effect of the Offer Upon the consummation of the Offer, the Purchaser shall own such amount of stock of JPS which was tendered in the Offer. It is impossible to determine how many JPS Shares will tender in the Offer. Expiration The Offer will expire at 5:00 p.m., New York City time, on February 26, 2015, unless extended by the Purchaser (such time and date with respect to the Offer, as it may be extended, the “Offer Expiration Date”). 5 Table of Contents Conditions to the Offer The obligation of the Purchaser to consummate the Offer pursuant to the Offer to Purchase and the transactions contemplated thereby is subject to, among other things, the satisfaction or waiver of the following conditions: · the mailing of this Information Statement in accordance with Section 228 of the DGCL and Rule 14c-2 of the Exchange Act; · there being validly tendered and not withdrawn before the Offer Expiration Date a number of JPS Shares which, together with the JPS Shares then owned by our affiliates, represents at least a majority of the total number of JPS Shares outstanding on a fully diluted basis; · the JPS Board having redeemed the Rights, or the Purchaser being satisfied, in its reasonable discretion, that such Rights have been invalidated or are otherwise inapplicable to the Offer as described herein; · the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended having expired or been terminated; · there shall not have been threatened, instituted or be pending before any court, agency, authority or other tribunal any action, suit or proceeding by any government or governmental, regulatory or administrative agency or authority or by any other person, domestic or foreign, or any judgment, decision, order or injunction entered, enforced or deemed applicable by any such court, authority, agency or tribunal, which (i) challenges or seeks to make illegal, or to delay or otherwise directly or indirectly to restrain, prohibit or otherwise affect the making of the Offer, the acquisition of JPS Shares pursuant to the Offer or is otherwise related in any manner to, or otherwise affects, the Offer, or (ii) could, in the judgment of the Purchaser, materially affect the business, condition (financial or other), assets, income, distributions, dividends, payments, operations or prospects of JPS and its subsidiaries, or otherwise materially impair in any way the contemplated future conduct of the business of JPS and its subsidiaries, taken as a whole, or materially impair the Offer’s contemplated benefits to the Purchaser, including without limitation any distributions, dividends or payments to be made by JPS on account of the JPS Shares; · there shall not have been any action threatened or taken, or any approval withheld, or any statute, rule or regulation invoked, proposed, sought, promulgated, enacted, entered, amended, enforced or deemed to be applicable to the Offer, the Purchaser or any of its affiliates or JPS or any of its subsidiaries, by any government or governmental, regulatory or administrative authority or agency or tribunal, domestic or foreign, which, in the judgment of the Purchaser, would or might directly or indirectly result in any of the consequences referred to in the immediately preceding paragraph; · the Purchaser shall not have determined that the acceptance for payment of, or payment for, some or all of the JPS Shares would violate, conflict with or constitute a breach of any order, statute, law, rule, regulation, executive order, decree, or judgment of any court to which the Purchaser or any of its affiliates may be bound or subject; · the United States shall not have declared war or a national emergency and the commencement or escalation of armed hostilities directly or indirectly involving the United States shall not have occurred; · there shall not have occurred (i) any general suspension of trading in, or limitation on prices for, securities on any national securities exchange or in the over-the-counter market, (ii) a declaration of a banking moratorium or any suspension of payments in respect of banks in the United States, (iii) a material change in United States currency exchange rates or a general suspension of or material limitation on the markets thereof, (iv) any limitation (whether or not mandatory) by any federal or state authority on, or any other event which might materially affect, the extension of credit by banks or other financial institutions, (v) any significant adverse change in the market price of the JPS Shares or in the United States securities or financial markets, (vi) a material impairment in the trading market for debt securities, (vii) in the case of any of the foregoing existing at the date hereof, a material acceleration or worsening thereof, (viii) any decline in either the Nasdaq Composite Index or the S&P 500 Composite Index by an amount in excess of 15%, measured from the close of business on January 23, 2015, or (ix) any major disruption of settlements of securities; · the Purchaser believes, in its sole discretion, that it will not own the JPS Shares or possess any and all rights to receive any distributions, dividends and other payments on account of such JPS Shares, so tendered pursuant to the Offer; or · there shall not be any change or changes that have occurred or are threatened in the business, condition (financial or other), assets, income, operations, restructuring, prospects or ownership of JPS or its subsidiaries that, in the Purchaser’s sole judgment, is or may be material to either JPS and its subsidiaries, or the value of the JPS Shares. 6 Table of Contents Termination; Extension; Amendment The Purchaser may, at any time or from time to time, on or prior to the Offer Expiration Date (a) waive any and all conditions to the Offer, (b) extend or terminate the Offer, (c) increase or decrease the number of JPS Shares being sought in the Offer or increase or decrease the consideration being offered for the JPS Shares, or (d) otherwise amend the Offer in any respect. There can be no assurance that the Purchaser will exercise its right to terminate or amend the Offer. Irrespective of any amendment to the Offer, all JPS Shares previously tendered pursuant to the Offer and not accepted for purchase or withdrawn will remain subject to the Offer and may be accepted thereafter for payment by the Purchaser. If the Purchaser makes a material change in the terms of the Offer or the information concerning the Offer or waives a material condition of the Offer, the Purchaser will disseminate additional materials relating to the Offer and extend the Offer to the extent required by Rules 14e-1(b) and (d) under the Exchange Act. The Purchaser may also, if it deems appropriate, extend the Offer for any other reason. In addition, if the consideration to be paid in the Offer or the number of JPS Shares subject to the Offer is changed, the Offer will remain open at least 10 business days from the date the Purchaser first gives notice of such change to holders of JPS Shares subject to the Offer, by press release or otherwise. If for any reason the acceptance for payment of, or (whether before or after any JPS Shares have been accepted for payment pursuant to the Offer) the payment for, JPS Shares subject to the Offer is delayed or if the Purchaser is unable to accept for payment or pay for JPS Shares pursuant to the Offer, then, without prejudice to the Purchaser’s rights under the Offer, tendered JPS Shares may be retained by the Purchaser and may not be withdrawn (subject to Rule 14e-l(c) under the Exchange Act, which requires that an offeror pay the consideration offered or return the securities deposited by or on behalf of the investor promptly after the termination or withdrawal of a tender offer). Procedures for Tendering and Withdrawing The Offer to Purchase includes typical procedures for JPS stockholders to tender shares in the Offer or withdraw previously tendered shares. Affiliated Parties and Related Party Transactions Set forth below is a description of various affiliated party and related party transactions between us and JPS. Certain Directors of JPS Are Affiliated With Us. Jack L. Howard and John J. Quicke, directors of JPS, are affiliated with us. Mr. Howard is the Principal Executive Officer and Vice Chairman of the Board of HNH and the President of Steel Holdings GP. Mr. Quicke is a Vice President of HNH and a Managing Director and operating partner of a subsidiary of Steel Holdings. Certain Affiliates of HNH Own Shares of JPS. The following affiliates of HNH currently own or may be deemed to beneficially own Shares of JPS: Steel Holdings, SPH Group LLC (“SPHG”), SPHG Holdings, Steel Partners Holdings GP Inc. (“Steel Holdings GP”), EMH Howard, LLC (“EMH”) and Messrs. Howard and Quicke. SPHG Holdings currently owns 7,131,185 shares or approximately 66.2% of our outstanding Common Stock. Mr. Howard may be deemed to beneficially own 255,642 shares or approximately 2.4% of our outstanding Common Stock. Mr. Quicke may be deemed to beneficially own 10,000 shares or approximately 0.09% of our outstanding Common Stock. Steel Holdings is a global diversified holding company that engages or has interests in a variety of operating businesses through its subsidiary companies. The principal business of SPHG Holdings is holding securities for the account of Steel Holdings. The principal business of SPHG is serving as the sole member of SPHG Holdings and other affiliates. The principal business of Steel Holdings GP is serving as the general partner of Steel Holdings, the managing member of SPHG and the manager of SPHG Holdings. Steel Holdings owns 99% of the membership interests of SPHG. The principal business of EMH is investing in securities. Mr. Howard is the Managing Member of EMH. As of the date hereof, SPHG Holdings directly owned 4,021,hares (“Steel JPS Shares”) and has been an investor in JPS since 2001. By virtue of their relationships with SPHG Holdings described above, each of Steel Holdings, SPHG and Steel Holdings GP may be deemed to beneficially own the Steel JPS Shares owned directly by SPHG Holdings. As of the date hereof, Mr. Howard directly owned 6,hares, which includes (i) 2,hares that were granted to him pursuant to JPS’s 2008 Stock Incentive Plan on May 15, 2013 and vested May 15, 2014 and (ii) 4,000 shares of restricted stock granted on May 20, 2014 pursuant to JPS’s 2008 Stock Incentive Plan that will vest on May 20, 2015. As the Managing Member of EMH, Mr. Howard may also be deemed to beneficially own hares directly owned by EMH. As of the date hereof, Mr. Quicke directly owned 6,hares, which includes (i) 2,hares that were granted to him pursuant to the JPS’s 2008 Stock Incentive Plan on May 15, 2013 and vested May 15, 2014 and (ii) 4,000 shares of restricted stock granted on May 20, 2014 pursuant to the JPS’s 2008 Stock Incentive Plan that will vest on May 20, 2015. Accordingly, the foregoing entities and individuals collectively own an aggregate of 4,035,hares, which we believe represent approximately 38.8% of the outstanding JPS Shares. JPS Has Done Business With HNH. JPS is a supplier of fiberglass to two former divisions of HNH. From November 1, 2013 through November 1, 2014, these former divisions of HNH paid to JPS an aggregate of approximately $2,035,163 for such product and from November through December 31, 2014, approximately $238,978. 7 Table of Contents SELECTED FINANCIAL DATA The following table summarizes certain selected consolidated financial data, which should be read in conjunction with our consolidated annual financial statements and the notes thereto, our unaudited consolidated interim financial statements and notes thereto and with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included as Annex A, Annex B and Annex D, respectively, to this Information Statement. The selected consolidated financial data has been derived from our annual consolidated financial statements and our unaudited consolidated financial statements for the nine months ended September 30, 2014. Amounts reflected include the operations of our Arlon Electronic Materials (“Arlon”) segment. On January 22, 2015 the Company completed the sale of the issued and outstanding equity interests of Arlon, LLC, a Delaware limited liability company and its subsidiaries (other than Arlon India (Pvt) Limited), which operations comprised substantially all of the Company’s Arlon segment. For information relating to the effect of the disposition of Arlon, LLC, please see the Unaudited Pro Forma Condensed Consolidated Financial Information attached as AnnexC to this Information Statement. (in thousands, except per share amounts) Nine Months Ended September30, 2014 (a) 2013 (b) 2011 (c) 2010 (d) 2009 (e) Consolidated Statement of Operations Data: Net sales $ Operating income $ Income (loss) from continuing operations before tax and equity investment $ ) Income (loss) from continuing operations, net of tax $ $
